Exhibit 10.28
Annex 1 to the guarantee dated October 10, 2007 in the amount of EUR 15 Mio. By
IPG Laser
GmbH, Burbach
The following branches and subsidiaries of Deutsche Bank AG have entered into a
business relationship with subsidiaries of IPG Laser GmbH.
In this context, subsidiaries of IPG Laser GmbH may draw funds within the EUR
15,000,000.—umbrella credit facility dated Oct. 10, 2007 based on the borrower’s
guarantee in the amount of EUR 15,000,000.—as listed below:

                                                  Amount                 DB  
Local   (in k   Cash /         Debtor   branch/subsidiary   currency   currency)
  discount   Guarantee   total
Total credit facilities IPG Laser GmbH – group, thereof
                12.000       3.000       15.000  
 
      if not   Exchange value in k Euro
 
                                   
IPG Laser GmbH, Burbach
  Siegen             8.000       3.000       11.000  
 
                                   
Credit lines under guarantee of IPG Laser GmbH
                                   
 
                                   
IPG Fibertech S.r.l., Via Pisacone, 46, 20025 Legnano (MI), Italy
  Deutsche Bank Spa, Milano Italy             1.000               1.000  
 
                                   
IRE-Polus NTO, 141190, Fryazino, pl. Vvedenskogo, Russua
  Deutsche Bank Ltd., Moscow, Russia             3.000               3.000  
 
                                   
Total Credit lines based on the borrower’s guarantee
                12.000       3.000       15.000  

Burbach, dated March 5, 2009
IPG Laser GmbH

     
/s/ Valentin P. Gapontsev
 
   
legally binding signatures
   

Being guarantor we agree with the above mentioned changes of the facilities
within the Credit Facility Agreement dated Oct. 10, 2007 between IPG Laser GmbH
and the bank regarding the Umbrella Facility in the amount of EUR 15 million.
Further we agree with all future changes within the Umbrella Facility and waive
separate information thereof, provided that the allocation to subsidiaries of
IPG Laser GmbH does not exceed an aggregate the amount of EURO 9 million
(cash/discount and / or guarantees).
Burbach, dated March 5, 2009
IPG Photonics Corporation

     
/s/ Timothy P.V. Mammen
 
   
legally binding signatures
   

